DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “9”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air spraying assembly” in claim 5;
 “a second driving member” in claim 6; and
“a water removing device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Line 10 recites “a wiper moving to the cleaning cavity drives the food…” which renders the claim indefinite because the wiper is in a fixed position relative to the cleaning cavity (formed between adjacent wipers); therefore it is unclear how the wiper is “moving to the cleaning cavity” given that the cleaning cavity also moves along with the wiper during rotation of the crawler belt.  Clarification is required.
Regarding claim 3,
Lines 3, 4, and 6 recite the limitation "the fixing post".  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 6,
Line 2 recites the limitation "the air spraying assembly".  There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation "the cavity".  There is insufficient antecedent basis for this limitation in the claim.
The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 8,
Line 2 recites the limitation "the water removing device".  There is insufficient antecedent basis for this limitation in the claim.
Line 5 recites the limitation "the air spraying tube".  There is insufficient antecedent basis for this limitation in the claim.
The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 9,
Line 2 recites the limitation "the roller".  There is insufficient antecedent basis for this limitation in the claim.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 10,
Lines 2, 3, 4, and 5 recite the limitation "the water absorbing layer".  There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the limitation "the water removing platform".  There is insufficient antecedent basis for this limitation in the claim.
The scope of the claim is unascertainable and therefore deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-2016-0003321 to Kim et al. (hereafter “Kim”, machine translation provided for citation) in view of US Pat. 1,946,023 to Jones (hereafter “Jones”).
Regarding claim 1,
Kim discloses cleaning equipment for food production, comprising a cleaning platform and a cleaning device arranged on the cleaning platform, wherein the cleaning platform is provided therein with a cleaning tank (110) [Fig. 1; ¶0018]; the cleaning tank is provided with an air spraying tube (140) at the bottom [Fig. 1-2; ¶0025-¶0027]; the cleaning device comprises a first pulley (136, or alternately 126) rotatably arranged on the cleaning platform, a first driving member (135, or alternately 125) driving the first pulley to rotate  [Fig. 1; ¶0036, ¶0022], a second pulley rotatably (not labelled, see Fig. 1) arranged on the cleaning platform, a crawler belt (130, or alternately 120) wound between the first pulley and the second pulley and a plurality of wipers (131, or alternately 121) evenly arranged on the crawler belt [Fig. 1; ¶0035-¶0037]; a cleaning cavity for accommodating food is formed between two adjacent wipers; when the crawler belt rotates, a wiper moving to the cleaning cavity drives the food to move forward in the cleaning tank [see Fig. 1; ¶0035-¶0038].
	Kim discloses that the cleaning tank (110) is provided with an air spraying tube (140) at the bottom and may have a variety of forms such as zigzag or U-shaped [see Fig. 2; ¶0027], but does not explicitly teach a plurality of said air spraying tubes.  However it would have been obvious to one having ordinary skill in the art at the time of filing to provide multiple of said air spraying tubes at the bottom of the tank to generate bubbles for floating and cleaning the washing objects [¶0025-¶0026], since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(B).  Alternately, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of filing to configure the air spraying tube such that it comprises a header or manifold supplying air to a plurality of branched air spray tubes to predictably generate bubbles at the bottom of the tank for floating and cleaning the washing objects.  All of the claimed elements were known in the prior art and one skilled in the art could have predictably configured the elements as claimed by known methods with no change in their respective functions.
	Kim discloses a plurality of wipers (131, or alternately 121) evenly arranged on the crawler belt (130, or alternately 120) [Fig. 1; ¶0037], but does not explicitly teach that the crawler belt is provided with a clamping member for fixing the wiper.  However it is old and well known in the art for such a belt to comprise a plurality of evenly spaced wipers attached thereto by a variety of suitable clamping members that are commonly known.  For example, Jones similarly discloses cleaning equipment for food production comprising a crawler belt (13 + 16) wound between a first pulley and a second pulley and a plurality of wipers (14) evenly arranged on the crawler belt, wherein the wipers (14) are fixed to the belt by clamping members (15) [Fig. 1-6; pg. 2, lines 61-101].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the crawler belt and wiper configuration of Kim with one as taught by Jones, wherein the wipers are fixed to the crawler belt by clamping members in order to predictably sweep the cleaning objects forward in the tank [Jones: pg. 2, lines 81-101].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 2,
Kim in view of Jones discloses the cleaning equipment for food production according to claim 1, wherein Jones discloses that the wiper (14) is elastic (e.g. rubber) [pg. 2, lines 91-96].
Regarding claim 5,
Kim in view of Jones discloses the cleaning equipment for food production according to claim 1, wherein Kim discloses that the crawler belt (120) is evenly provided with a plurality of air holes [see Fig. 5; ¶0040]; a cavity is formed between upper and lower layers of the crawler belt (120); the cavity is provided therein with an air spraying assembly (holes 141 in tube 140) for spraying air outward [see Fig. 1; ¶0025-¶0028].
Regarding claim 7,
Kim in view of Jones discloses the cleaning equipment for food production according to claim 1, wherein Kim discloses that the cleaning equipment further comprises a water removing device (103) for wiping off water on a surface of a fruit [Fig. 1; ¶0032].  

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pat. 1,705,544 to Schmidt
US Pub. 2001/0047814 to Nwoko et al.
GB 2349804A to Howard et al.
US Pat. 2,703,647 to Canning
US Pat. 2,111,285 to Haynie
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711